Citation Nr: 1133935	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  01-04 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for Freiberg's disease of the second toe, left foot, status post metatarsophalangeal joint flexible hinge implant, since July 1, 1999.


REPRESENTATION

Appellant represented by:	Daniel G. Krasengor, Attorney at Law


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which reopened and granted the claim of service connection for Freiberg's disease of the second toe, left foot, status post metatarsophalangeal joint flexible hinge implant, and assigned a 10 percent disability rating, effective April 23, 1998.  Subsequently, in a June 2001 rating decision, the RO assigned a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence, effective May 17, 1999, to July 1, 1999.  Additionally, the June 2001 rating decision assigned a 20 percent disability rating for the Veteran's left foot disability from July 1, 1999, forward.  In a July 2002 rating decision, the RO again assigned a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence, effective December 17, 2001, to February 1, 2002.

The Veteran testified before a Veterans Law Judge in November 2001.  A transcript of the hearing is of record. Although that Veterans Law Judge has since retired from the Board, the Veteran indicated in his July 2010 informal hearing presentation that he did not want another Board hearing.

The Veteran's claims were reviewed by the Board in August 2010, at which time the claim for a 20 percent disability rating for Freiberg's disease of the second toe prior to May 16, 1999 was granted, and a disability rating in excess of 20 percent for Freiberg's disease of the second toe since July 1, 1999 was denied.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the ratings of his claims.  The Court issued a March 2011 Order vacating the August 2010 Board decision only to the extent that it denied entitlement to increased disability rating in excess of 20 percent for Freiberg's disease of the second toe since July 1, 1999, and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

As a final introductory matter, it does not appear that the following issue has been addressed by the RO.  In January 2010 statement, the Veteran noted that he disagreed with the effective date on his claim of service connection for Freiberg's disease of the second toe, which he originally claimed in the 1963.  Therefore, the Board finds that the Veteran presented a claim for an earlier effective date.  The Board does not have jurisdiction over this issue, and therefore, it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  From July 1, 1999, to April 23, 2003, the Veteran's Freiberg's disease of the second toe, left foot, status post metatarsophalangeal joint flexible hinge implant, has been manifested by no more than moderately severe symptomatology.

2.  Since April 24, 2003, the Veteran's Freiberg's disease of the second toe, left foot, status post metatarsophalangeal joint flexible hinge implant, has been manifested by severe symptomatology, without actual loss of use of the foot.


CONCLUSIONS OF LAW

1.  From July 1, 1999, to April 23, 2003, the criteria for an initial disability rating in excess of 20 percent for service-connected Freiberg's disease of the second toe, left foot, status post metatarsophalangeal joint flexible hinge implant, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.71a, Diagnostic Code 5283 (2010).

2.  Since April 24, 2003, the criteria for an initial disability rating of 30 percent for Freiberg's disease of the second toe, left foot, status post metatarsophalangeal joint flexible hinge implant, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.71a, Diagnostic Code 5283 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim of increased disability rating for a left foot disability arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA and private medical records, and providing the Veteran with VA examinations in April 2003 and February 2009.  Additionally, the Veteran has not indicated that he has received additional treatment for his service-connected left foot disability.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Initial Increased Ratings

The Veteran and his representative contend, in substance, that the Veteran's Freiberg's disease of the second toe, left foot is more disabling than currently evaluated.  The Veteran is currently assigned a 20 percent disability rating for his left foot condition, effective July 1, 1999.  The Board will address whether a higher rating or ratings should have been granted at any time since July 1, 1999. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2010).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Veteran is currently assigned a 20 percent rating for Freiberg's disease of the second toe, left foot in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 5283 (2010).  Under Diagnostic Code 5283, malunion or nonunion of the tarsal, or metatarsal bones will be rated as 10 percent disabling when moderate, 20 percent disabling when moderately severe, or 30 percent disabling when severe.  38 C.F.R. § 4.71a, DC 5283.   Additionally, a Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot will be rated at 40 percent disabling.  38 C.F.R. § 4.71a.

A. Rating Higher than 20 percent from July 1, 1999, to April 23, 2003

In determining whether the Veteran is entitled to a rating in excess of 20 percent since July 1, 1999, the Board has reviewed VA outpatient treatment records.  Based on the evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent, during the time period at issue.

The Veteran's VA outpatient treatment records show on-going complaints of pain related to his left second toe disability.  A September 1999 VA treatment record noted that pain in the Veteran's toe and foot were alleviated temporarily by the May 1999 surgery to remove the failed implant.  The Veteran reported that the pain then returned, and he had pain when standing or walking.  X-rays showed posttraumatic deformity and destruction of bodies at second metatarsal phalangeal (MTP) joint.  Physical examination of the Veteran's left toe showed hyperkeratosis, and the doctor recommended debridement of the hyperkeratosis.  In a December 1999 VA outpatient treatment record, the Veteran complained of pain, however, vascular and neurological examinations were intact.  

In a May 2000 treatment record, in relationship to another complaint, the VA physician recommended that the Veteran begin a walking program, gradually increasing in time and distance walked.  There was no mention of his left toe disability at that time.  VA treatment records also documented that the Veteran had his toe injected with dexamethasone phosphate and lidocaine in March 2000 and February 2001.  In an April 2001 annual physical examination, it was noted that the Veteran walked 20 minutes, two to three times per week for physical activity.  In May 2001, he sought treatment for ingrown nails on his big toes, but reported no problems related to his left second toe. 

A December 2001 VA treatment record noted that the Veteran indicated sharp, shooting pain in the toe and decreased range of motion.  Additionally, the doctor noted that further surgery was required in December 2001 for remodeling of the second metatarsal phalangeal joint of the left foot.  An x-ray taken at that time indicated minor abnormality.  The Veteran underwent surgery on his left foot in December 2001.  January 2002 VA treatment records note that the Veteran reported feeling better after surgery.  Specifically, the Veteran said he had no complaints other than burning, which was present before surgery.  

June 2002 VA treatment records show that the Veteran reported tingling over second digit on the left foot.  The doctor noted that the Veteran had a mild pop with the second metatarsophalangeal joint (MPJ) range of motion of the left foot.  The doctor prescribed orthotics for the Veteran's feet.  September 2002 VA records noted that the Veteran reported having pain on the left foot after three surgeries.  The doctor prescribed the Veteran ambulators.  In a February 2003 VA treatment record, the Veteran complained of occasional stinging and shooting pain in his left foot.  Additionally, he reported that the ambulators were helping.  The doctor noted that the Veteran had a moderate pop to surgery scar and the second toe had a good range of motion.  

After a review of the evidence of record, the Board notes that the Veteran's symptoms appear to have stayed consistent from July 1, 1999, to April 23, 2003.  Although the Veteran reports worsening of his symptoms, it would not constitute an increase in the rating of his Freiberg's disease of the second toe, left foot, status post metatarsophalangeal joint flexible hinge implant.  Even at their most severe, the Board finds that the Veteran's Freiberg's disease of the second toe, left foot symptoms have been no worse than the criteria contemplated by a 20 percent rating under DC 5283: moderately severe malunion or nonunion of the tarsal, or metatarsal bones.  38 C.F.R. § 4.71a, DC 5283.  

At no time since the date of service connection has the Veteran's Freiberg's disease of the second toe, left foot, been found to display severe malunion or nonunion of the tarsal, or metatarsal bones.  38 C.F.R. § 4.71a, DC 5283.  In an April 2001 annual physical examination, it was noted that the Veteran walked 20 minutes, two to three times per week for physical activity.  Additionally, the December 2001 x-ray report of the Veteran's left foot indicated a minor abnormality.  And, in the June 2002 VA treatment records, the VA doctor noted that the Veteran had a mild pop with the second MPJ range of motion of the left foot.  Moreover, the Veteran complained of occasional stinging and shooting pain in his left foot in a February 2003 VA treatment record.  After being prescribed ambulators by a VA physician in September 2002, the Veteran reported that the they were helping.  Lastly, in February 2003, a VA doctor noted that the Veteran had a moderate pop to the surgery scar and the second toe had a good range of motion.  Therefore, VA treatment records are void of any documentation of the Veteran's left second toe disability displaying severe malunion or nonunion of the tarsal, or metatarsal bones. 

The Veteran's main argument is that he should be compensated at a higher rating for Freiberg's disease of the second toe, left foot since July 1, 1999.  The medical evidence simply does not support the Veteran's contention.  Therefore, a higher rating is not warranted.  The Board concludes his overall level of disability more nearly approximates that consistent with a 20 percent rating.  The findings in the VA outpatient treatment records support this conclusion.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for Freiberg's disease of the second toe, left foot, from July 1, 1999 to April 23, 2003, must be denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

B. Rating Higher than 20 percent since April 24, 2003

In determining whether the Veteran is entitled to a rating higher than 20 percent since April 24, 2003, the Board has reviewed the April 2003 and February 2009 VA examination reports and VA outpatient treatment records.  Based on this evidence, the Board finds that the Veteran is entitled to a higher disability rating of 30 percent, but no higher, during the time period at issue.

The Veteran was afforded a VA examination in April 2003.  The Veteran reported having occasional shocking pain, weakness, with some swelling, heat, and fatigability and no stiffness in his left toe.  Additionally, the Veteran stated that he had pain when standing and walking, but not at rest.  He also claimed that his symptoms were now persistent.  Moreover, the Veteran reported that he would occasionally use a cane, and that he wore corrective shoes.  Furthermore, the Veteran reported that he cannot hike far, but if he did, he would have to take a cane with him.  Moreover, the Veteran reported that he had several injections for his left second toe condition.  

Upon examination, the VA examiner noted that the Veteran ambulated without any assistive device.  He noted that the Veteran walked on the outer aspect of his left foot, and did not have push-off when he walked.  Furthermore, the examiner noted that the Veteran had no discoloration of the foot, and noted that his left foot had pulses posterior tibial and dorsalis pedis.  Additionally, the examiner noted that the Veteran's left second toe was about a centimeter shorter compared to the second right toe.  The left second toe measured 7.0 cm circumferentially, with the right second toe measured 5.5 cm.  The examiner also stated that the toe was very moveable, but tender with movement.  

Furthermore, the examiner noted that the toe was depressed at the joint line, and the toe was decreased in sensory, vibratory, and strength.  The examiner reported that an x-ray was taken at that time that showed post surgical changes at the level of the proximal interphalangeal (PIP) joint of the second toe.  The examiner diagnosed the Veteran with Freiberg's disease, status post three surgeries, post surgical changes, severe functional loss due to pain and a slightly altered gait, with a decreased range of motion, sensation, strength, and length of the left second toe.  However, the examiner additionally stated that the Veteran was able to bear weight and had function of the left foot.  Additionally, he noted that no assistive device was needed in ambulation.  

The Veteran sought further treatment from the VA for his left second toe disability.  June 2003 VA outpatient treatment records noted that the Veteran was using a cane for walking.  Additionally, a February 2007 x-ray report noted major abnormalities of the left foot. 

The Veteran was afforded another VA examination in February 2009.  The Veteran reported that he had daily pain in the second toe on his left foot because the toe was loose and shrinking.  The Veteran stated that he took Tylenol daily, with some relief, and that he had orthotics that he occasionally wore, that would help his left foot.  The examiner reported that the Veteran could not quantify how far he could walk, but stated that it was not far.  The examiner noted that the Veteran could not quantify how long he could stand, but stated not too awful long.  Furthermore, the Veteran reported that he had minimal symptoms in his toe at rest, and he stated that he no longer performs any activity that would put pressure on the toes of his left foot, such as bowling.  Moreover, the Veteran reported that if he drove a car with a clutch, he would have problems pushing the clutch because of the discomfort in his left second toe.  

Upon examination, the VA examiner noted that the Veteran's second toe on his left foot was visibly shorter than the second toe on his right foot.  Additionally, the examiner stated that the Veteran had a minimal limp on his left foot because he had no push-off with the second toe, and his second toe floated and did not make contact with the floor with weight bearing.  The examiner noted that as the Veteran walked, the second toe on his left foot shifted atop his left third toe, with significant overlap on the left third toe.  Additionally, the examiner noted that the Veteran had a callus on the outer ball of his left foot below the left great toe.  The examiner also noted that the Veteran's left second toe had no independent range of motion and moved with the third toe, and was unable to wiggle his second toe and it remained immobile when he wiggled his other toes.  The examiner noted that the Veteran had no distal flexion in that toe, and that the second left toe was rigid as a surgical result.  The examiner documented that the rest of the Veteran's toes all had normal range of motion.  The examiner diagnosed the Veteran with chronic strain left second toe, residual of total arthroplasty for Freiberg's disease. 

After a review of the evidence of record, the Board finds that as of April 24, 2003, the Veteran's Freiberg's disease of the second toe, left foot, status post metatarsophalangeal joint flexible hinge implant has been found to display the criteria contemplated by a 30 percent rating under DC 5283: severe malunion or nonunion of the tarsal.  38 C.F.R. § 4.17a, DC 5283.  The April 2003 VA examiner noted that the Veteran's left foot condition resulted in severe functional loss due to pain and a slightly altered gait, with a decreased range of motion, sensation, strength, and length of the left second toe.  Additionally, a February 2007 x-ray report noted major abnormalities of the Veteran's left foot. 

At no time since April 24, 2003 has the Veteran been found to display malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot.  38 C.F.R. § 4.71a. The April 2003 VA examiner noted that the Veteran was able to bear weight and had function of the left foot.  Additionally, the February 2009 VA examiner stated that the Veteran had a minimal limp on his left foot because he had no push-off with the second toe.  The examiner documented that the rest of the Veteran's toes had a normal range of motion.  Neither VA examiners, nor the Veteran's VA outpatient treatment records, have documented that the Veteran displayed actual loss of use of his left foot due to the his Freiberg's disease of the second toe, left foot, status post metatarsophalangeal joint flexible hinge implant.

The Board finds that the severity of the Veteran's Freiberg's disease of the second toe, left foot, status post metatarsophalangeal joint flexible hinge implant justify assigning a higher disability rating of 30 percent.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is for the assignment of a higher 30 percent rating for the Veteran's Freiberg's disease of the second toe, left foot, status post metatarsophalangeal joint flexible hinge implant, since April 24, 2003.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.   Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's Freiberg's disease of the second toe, left foot, status post metatarsophalangeal joint flexible hinge implant are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to an initial disability in excess of 20 percent for Freiberg's disease of the second toe, left foot, status post metatarsophalangeal joint flexible hinge implant, from July 1, 1999, to April 23, 2003, is denied. 

Entitlement to an initial disability rating of 30 percent for Freiberg's disease of the second toe, left foot, status post metatarsophalangeal joint flexible hinge implant, since April 24, 2003, is granted. 



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


